Case 4:19-cv-00723-RWS Document 21 Filed 02/14/20 Page 1 of 3 PageID #: 194



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

   JUSTIN TRUDEAU,                      §
        Plaintiff,                      §
                                        §
   v.                                   §      Civil Action No. 4:19-cv-00723
                                        §
   UNIVERSITY OF NORTH TEXAS,           §
   by and through its Board of Regents, §
   EVE BELL, in her Individual and      §
   Official Capacities; CHRISTINA       §
   BRODIE, in her Individual and        §
   Official Capacities; and BRIAN       §
   RICHARDSON, in his Official          §
   Capacity,                            §
          Defendants.                   §
______________________________________________________________________________

                 JOINT NOTICE REGARDING MEDIATION
______________________________________________________________________________

      Defendants, the University of North Texas (“UNT”), Eva Bell in her individual

and official capacities, Christina Brodie, in her individual and official capacities, and

Brian Richardson, in his official capacity, and Plaintiff, Justin Trudeau (collectively,

the “Parties”), file this Joint Notice Regarding Mediation pursuant to the Court’s

Docket Control Order issued January 10, 2020 (Dkt. 16).

      Parties conferred on February 13, 2020 and do not agree to mediation at this

time but agree to revisit the topic of mediation after the case progresses further.

                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         JEFFREY C. MATEER
Case 4:19-cv-00723-RWS Document 21 Filed 02/14/20 Page 2 of 3 PageID #: 195



                                   First Assistant Attorney General

                                   DARREN L. MCCARTY
                                   Deputy Attorney General for Civil Litigation

                                   THOMAS A. ALBRIGHT
                                   Chief, General Litigation Division

                                   /s/ Matthew Bohuslav
                                   MATTHEW BOHUSLAV
                                   Texas Bar No. 24069395
                                   Assistant Attorney General
                                   Office of the Attorney General
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Phone: 512-463-2120
                                   Fax: 512-320-0667
                                   matthew.bohuslav@oag.texas.gov
                                   Attorneys for Defendants UNT, Eva Bell,
                                   and Brian Richardson

                                   /s/ Rola Daaboul
                                   Rola Daaboul
                                   Texas Bar No. 24068473
                                   Assistant Attorney General
                                   General Litigation Division
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   (512) 936-1322
                                   FAX: (512) 320-0667
                                   e-mail: rola.daaboul@oag.texas.gov
                                   Attorneys for Christina Brodie


                                   /s/ Michael P. Kelly
                                   MICHAEL P. KELLY
                                   The Law Office of Michael P. Kelly
                                   PO Box 150589
                                   Dallas, Texas 75315
                                   Telephone (214) 821-7255
                                   Facsimile (214) 821-7251
                                   mptkelly@sbcglobal.net
                                   Attorney for Plaintiff



                                     2
Case 4:19-cv-00723-RWS Document 21 Filed 02/14/20 Page 3 of 3 PageID #: 196




                           CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of February 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which
automatically provided notice to the following CM/ECF participants:

Michael Patrick Kelly
Law Office
PO Box 150589
Dallas, Texas 75315
mptkelly@sbcglobal.net
Attorney for Plaintiff

                                          /s/ Matthew Bohuslav
                                          MATTHEW BOHUSLAV
                                          Assistant Attorney General




                                           3
